On Motion for Rehearing.
Plaintiff in error points out that there was in fact no misstatement of the date upon which it was cited to appear and answer as stated in the motion of defendant in error to set aside the judgment; that the defect in the citation was a misstatement therein of the date upon which the petition was filed, the date stated being May 30, 1931, whereas the correct date was March 30, 1931; that this was an irregularity which vitiated the citation upon direct attack, but was not such defect as to render the judgment void; and therefore the trial court was without jurisdiction to set aside the judgment upon the application of the plaintiff therein. In support of this contention the recent case of Radford v. Radford (Tex. Civ. App.) 42 S.W.(2d) 1060, is cited. That was a divorce case in which the plaintiff below was seeking by writ of error to set aside a judgment in his favor upon the ground that the waiver of service and appearance upon which the judgment was based was not in fact executed by the defendant. Plaintiff had previously appealed from this judgment; and it was affirmed on certificate upon the application of defendant, and also affirmed upon writ of error proceeding of plaintiff on the same day. Radford v. Radford (Tex. Civ. App.) 42 S.W.(2d) 1064. The affirmance upon writ of error was upon the principle “that the plaintiff cannot be heard on appeal to claim the nullity of a decree in his favor, he having *239invoked the Jurisdiction of the court and asked its rendition.” This is a well-recognized principle, hut we think it has no proper application to the' facts of the present case. The Radford Case was one of divorce in which the marital status of both of the parties was fixed and the defendant was contesting the plaintiff’s efforts to set aside the judgment, contending that it was valid. Here the plaintiff below is not seeking to have the judgment affirmed, but is seeking in the court below to have it set aside in order to give the defendant an opportunity to plead any defense it might have to the suit; while defendant is not contending that the judgment is valid and should be permitted to stand, but is seeking in another proceeding to bring about the same result that the plaintiff is seeking in the court below. The very principle invoked in the Radford Cíase would preclude plaintiff from denying the jurisdiction of the court to set aside the judgment upon its motion. 3 Storey on Equitable Jurisprudence (14th Ed.) § 2020, cited in the Radford Case.
 Plaintiff in error in his verified motion states that the trial court expressly declined to entertain jurisdiction of the motion. As pointed out in our original opinion, plaintiff in error filed a contest of this motion, contesting the jurisdiction of the court upon the •ground that the writ of error was then pending. The record does not show upon what ground the trial court refused to entertain jurisdiction of the motion. The inference, however, is clear that this was at the instance of plaintiff in error, who might have obtained the same relief he is seeking here by joining in the motion instead of contesting it. A letter from the attorney of plaintiff in error to the attorney of defendant in error, dated September 8,1931, copy of which is attached to the motion of plaintiff in error, is enlightening in this regard. It reads:
“I'have your letter of the 7th, in regard to the writ of error in the case of Bowman Lumber Company v. Conner, and in reply will say that the reason Mr. Conner is having the writ of error pressed is because by this means he is able to gain some additional time in which he hopes to be able to raise the money to pay this debt. I do not think there Is any question but what the judgment as rendered is valid in the sense that it is not void and could not be enjoined, and I do not believe that the court could at a subsequent term set aside the judgment and render another judgment, unless this judgment were absolutely void. The defendant could not probably show any defense to the judgment, and the citation, though defective in misstating the date of the filing of the petition, correctly stated the return day of the citation, and the defeat of the defendant was not due to the error in the citation in stating the date of the filing of the petition. I believe that there would be no recourse to the defendant in any method except writ of error.
‘‘When your next term of court meets, next October th.e case will be in the Court of Civil Appeals, and we believe that the District Court will have no jurisdiction of the same. If, however, you wish to press your, motion and ask for another judgment, you will please let me know and I will arrange to be on hand and present the contentions of the defendant that the court is without jurisdiction to try the case again, unless the judgment heretofore rendered should be set aside •by the Court of Civil Appeals.
“We have not filed, and do not expect to file, a supersedeas bond, and, of course, you could go ahead and execute your judgment if you felt willing to take the risk of the ease being reversed on writ of error. This, of course, would not avoid the sale if made to. parties other than the plaintiff, but would only give the defendant recourse against the plaintiff for the value of the land over and above the amount received for the same. I realize that your client, and you as its attorney, desire speedy action, but you understand when a person goes into the courts, he has to take what the law gives him, and you cannot blame the defendant for taking what the law gives him also, especially under present conditions, where it is so difficult to pay debts that were incurred under better times.
“The cost of the writ of error will not be very much, and the defendant does not feel that he ought to, if he can help it, have his property sold at this time.”
We are still of the view that our action in dismissing the writ of error under all the circumstances was proper. However, we have reached the conclusion that since the questions involved are merely ones of practice, and the same relief is sought by both parties through different routes, it would be simpler to terminate the present controversy by treating the motion to dismiss as a confession of error, and remand the case for further proceedings.
Plaintiff in error in its brief raises the point that the judgment should be set aside because of misstatement in the citation of the date on which the petition . was filed. This point is well taken, and would in any event require a reversal of the judgment. Durham v. Betterton, 79 Tex. 223, 14 S. W. 1060; Pruitt v. State, 92 Tex. 434, 49 S. W. 366; Ins. Co. v. Scott (Tex. Civ. App.) 214 S. W. 604. There are a number of other cases to the same effect.
The motion is, granted; our former judgment dismissing the writ of error proceeding is set aside; the cause is reinstated; and the trial court’s judgment is reversed and the cause remanded.
*240Motion granted; former judgment set aside; trial court’s judgment reversed and cause remanded.